UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07292 North American Government Bond Fund, Inc. (Exact name of registrant as specified in charter) 40 West 57th Street, 18th Floor New York, New York 10019 (Address of principal executive offices) R. Alan Medaugh, President ISI, Inc. 40 West 57th Street, 18th Floor New York, New York 10019 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 446-5600 Date of fiscal year end:October 31 Date of reporting period:July 1, 2010 - June 30, 2011 ITEM 1. PROXY VOTING RECORD. NORTH AMERICAN GOVERNMENT BOND FUND, INC. PROXY VOTING RECORD 07/01/2010 - 6/30/2011 The North American Government Bond Fund, Inc. did not hold any securities for which it voted a proxy during the reporting period (July 1, 2010 through June 30, 2011). SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused thisreport to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)North American Government Bond Fund, Inc. By (Signature and Title)* /s/ R. Alan Medaugh R. Alan Medaugh, President Date July 27, 2011
